Citation Nr: 0523341	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-11 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to VA disability compensation pursuant to 38 
U.S.C.A. § 1151 for a urinary disability due to medical or 
surgical treatment by VA in October 1970.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 


FINDING OF FACT

The veteran does not have additional urinary disability 
associated with medical or surgical treatment furnished by VA 
in October 1970. 


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for a urinary disability due to medical or surgical 
treatment by VA in October 1970 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence that VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Under 38 C.F.R. § 3.159(b), 
the notification must include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter, dated in August 2002.  The notice included 
the type of evidence needed to substantiate the claim of 
entitlement to 38 U.S.C.A. § 1151 benefits, namely: evidence 
of a current disability; medical evidence that the disability 
was the result of VA hospitalization or treatment; and 
medical evidence linking the current disability to VA 
hospitalization.  The veteran was informed that he could 
submit private medical records or authorization VA to obtain 
the records on his behalf.  He was given 60 days to respond.  
In the statement of the case, dated in April 2003, the RO 
cited 38 C.F.R. § 3.159 with the provisions that the claimant 
provide any evidence in his possession that pertained to a 
claim, and that VA would obtain VA records. 

As for the timing of the § 3.159 notice and the notice that 
VA would obtain VA records, followed the initial 
adjudication, the timing did not prejudice the case because 
after the notice the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, and he did submit additional argument and evidence, 
and to address the issue at a hearing before the Board.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 


obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

Factual Background

In October 1970, the veteran had surgery by VA for recurrent 
dislocation of the right patella.  After the surgery, the 
veteran developed urinary retention requiring 
catheterization, and after which he continued to do 
satisfactorily.  On the summary of hospitalization, there was 
no diagnosis of a urinary disability. 

VA records disclose that in June and July 1992 the veteran 
complained that he had no control over his bladder for years.  
He stated that at times he had been incontinent and at other 
times it would take him longer to urinate.  He denied dysuria 
or hematuria.  He stated that he was told that the bladder 
stem had been damaged.  In March 1994, it was noted that the 
veteran had had some difficulty in urination for 15 years, 
thought to be due to catheter insertion.  In July 1994, the 
veteran complained of a problem starting a urinary stream.  
In 1996, he complained of difficulty urinating.  

Records of private medical treatment disclose that in August 
2002 the veteran was evaluated for difficulty emptying his 
bladder.  History included surgery 30 years previously, when 
a catheter was mistakenly pulled out, which the veteran 
related to his bladder trouble.  Cystoscopy revealed an 
obstructing prostate gland, which was subsequently surgically 
corrected.  The diagnosis was bladder outlet obstruction.  

On VA examination in November 2002, the examiner was asked to 
express an opinion as to whether the veteran's current 
urinary condition was related to catheterization in 1970.  
According to the veteran, after the knee surgery, a nurse 
pulled out his catheter and he was unable to urinate until a 
doctor replaced the catheter hours later, and two or three 
years later, he started having urinary problems. He indicated 
that he recently had prostate surgery for benign prostatic 
hypertrophy.  On examination, there was no incontinence.  The 
diagnosis was benign prostatic hypertrophy.  

The examiner expressed the opinion that the veteran did not 
have incontinence and the catheter did not cause the type of 
problem the veteran now had.  As for the catheter incident, 
the examiner stated that if the veteran had had a problem 
with the catheter he might have had a stricture or other 
issues, requiring dilatation, which he never had.  

In March 2003, the private physician, who had treated the 
veteran for the bladder outlet obstruction, noted the 
veteran's history of catheterization.  The physician stated 
that he was uncertain as to the etiology of the veteran's 
symptoms.  The physician noted that the veteran related the 
onset of his symptoms to an injury 30 years previously.  The 
physician expressed the opinion that traumatic injury 
regarding catheterization was unrelated to the veteran's 
urinary symptoms, but he could not rule out the remote 
possibility of such a relationship. 

In a May 2003 statement, the veteran's daughter recalled that 
the family had to wait a long time while her father used the 
bathroom.  

At the November 2004 hearing, the veteran testified that 
after his knee surgery a nurse told him that the catheter had 
pulled out so that he was not urinating and a doctor had to 
reinsert the catheter, and after the catheter was removed, he 
had a problem urinating.  He reported that 8 to 10 years 
later he went to the VA for treatment for his urinary problem 
and he was told by a doctor that the catheter had damaged the 
stem of the bladder. 

Laws and Regulations

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful and the disability was caused by hospital 
care, or medical or surgical treatment furnished the veteran 
under any law administered by the Secretary, in a Department 
facility, and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151. 

Claims based on additional disability due to hospital care, 
or medical or surgical treatment by VA must meet the 
causation requirements of actual causation, that is, the 
evidence must show that the hospital care, medical or 
surgical treatment resulted in the additional disability.  
Merely showing that a veteran received treatment and has an 
additional disability does not establish cause.  The cause of 
the additional disability is the action or event that 
directly caused the disability as distinguished for a remote 
contributing cause.  And the care or treatment must be due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part or an 
event not reasonably foreseeable.  69 Fed. Reg. 46,426, (Aug. 
3, 2004) (to be codified at 38 C.F.R. § 3.361). 

Analysis

The veteran asserts that while undergoing knee surgery 
performed by VA in October 1970, a catheter was improperly 
administered, resulting in additional urinary disability.  

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim.  The veteran as a layperson 
is not competent to offer an opinion as to medical causation 
or as to a medical diagnosis, consequently his statements and 
testimony to the extent that he associates his current 
urinary problems to the catheterization in 1970 does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  Therefore, the Board must reject the 
veteran's statements and testimony as favorable evidence 
linking his current urinary symptoms to the catheterization 
in 1970. 

As for the veteran's testimony that a doctor told him the 
catheter had damaged the stem of the bladder, medical hearsay 
evidence, that is, a layperson's account of what a medical 
professional purportedly said, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence. Robinette v. Brown, 8 Vet.App. 69 (1995).

As for the medical evidence of record, on the question of 
additional disability, resulting from catheterization, the VA 
examiner expressed the opinion that the catheterization did 
not cause the type of problems the veteran was having.    

A private physician also expressed the opinion that veteran's 
urinary problems were not related to any traumatic injury 
caused by catheterization.  To the extent, the physician 
qualified his opinion by stating that he could not rule a 
remote possibility of such a relationship, a remote 
possibility does not meet the regulatory standard of actual 
causation. 



Since additional disability has not been established, the 
Board need not address the question of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or an event not reasonably foreseeable.

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence that additional urinary disability 
was actually caused by catheterization by VA in 1970, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

VA disability compensation pursuant to 38 U.S.C.A. § 1151 for 
a urinary disability due to medical or surgical treatment by 
VA in October 1970 is denied.




____________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


